Frank J. Kronenberg, J.
Defendant was convicted November 7, 1958, of a traffic infraction after a trial before Honorable Fred C. Root in the City Court of North Tonawanda.
He appeals on the ground that no information was made or filed against him. Due and timely objection was made in the trial court and no question of waiver is present.
Respondent’s contention, that the “uniform traffic ticket” or summons which was served upon defendant is a sufficient information, must fall before the Court of Appeals’ statement in People v. Scott (3 N Y 2d 148, 150) that such summons “ is not intended to fulfill the function of an information.”
Section 155 of the Vehicle and Traffic Law requires that for most purposes of procedure a traffic infraction be treated as a misdemeanor. (People v. Wilson, 168 N. Y. S. 2d 391.) An information is required (People v. Karnow, 204 Misc. 632), except when a fine is paid through a Traffic Violations Bureau pursuant to article 14-B of the General Municipal Law, or when an information is waived (City of Buffalo v. Murphy, 228 App. Div. 279).
The conviction must be reversed and the matter remitted to the City Court.